Title: To James Madison from David Humphreys, 28 April 1801 (Abstract)
From: Humphreys, David
To: Madison, James


28 April 1801, Madrid. No. 274. Encloses copy of proclamation of Czar Alexander I as he succeeds his father. Reports Nelson’s victory at Copenhagen and rumor of British defeat near Alexandria. Notes that Portugal flouts French ultimatum and French forces are poised for invasion. Has entrusted U.S. consul and commerce in Tuscany to the new king, who “had always discovered a particular friendship for me.”
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 2 pp.; marked “fourth copy”; in a clerk’s hand, signed by Humphreys; docketed by Wagner as received 8 July. Enclosure 1 p., in French.


